United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 16, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-51252
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

DANIEL BEERY

                     Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 1:05-CR-131-1
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Daniel Beery pleaded guilty to conspiracy to commit access

device fraud and access device fraud, and the district court

sentenced him to concurrent 90-month and 177-month terms of

imprisonment and concurrent three-year terms of supervised

release.   The guidelines sentence was enhanced for obstruction of

justice because Beery fled after he was indicted and continued

his criminal conduct.   The district court also ordered Beery to

pay $576,643.47 in restitution and a $200 special assessment.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-51252
                                  -2-

     Beery’s sole argument on appeal is that the district court

reversibly erred in denying a sentencing reduction for acceptance

of responsibility.   A district court’s ruling that a defendant is

not entitled to a sentencing reduction for acceptance of

responsibility “should not be disturbed unless it is without

foundation.”   United States v. Washington, 340 F.3d 222, 227 (5th

Cir. 2003) (internal quotation marks and citation omitted).    A

defendant who receives an enhancement for obstruction of justice

will not be eligible to receive a reduction for acceptance of

responsibility, except in “extraordinary cases.”    U.S.S.G

§ 3E1.1, comment. (n.4).

     Beery did not timely withdraw from criminal activity or

voluntarily surrender.     See U.S.S.G. § 3E1.1, comment. (n.1(b)

& (d)).   Rather, Beery remained a fugitive for almost a year and

continued selling stolen property online during this time.    Beery

has not demonstrated that his case is extraordinary or that the

district court’s denial of acceptance of responsibility was

“without foundation.”    Washington, 340 F.3d at 227.   The judgment

of the district court is AFFIRMED.